192 F.2d 934
52-1 USTC  P 9149
UNITED STATES of America, Appellant,v.PACIFIC ABSTRACT TITLE COMPANY, a corporation, Appellee.
No. 12894.
United States Court of Appeals Ninth Circuit.
Dec. 11, 1951.

Ellis N. Slack, Acting Asst. Atty. Gen., Lee A. Jackson, Harry Marselli and Leland T. Atherton, Sp. Assts. to Atty. Gen., Henry L. Hess, U.S. Atty., Victor E. Harr, Asst. U.S. Atty., Portland, Or., for appellant.
Will H. Masters, Wm. J. Masters, Portland, Or., for appellee.
Before MATHEWS, STEPHENS and POPE, Circuit Judges.
PER CURIAM.


1
The judgment of the District Court is affirmed on the authority of Commissioner of Internal Revenue v. Title & Trust Co., 9 Cir., 192 F.2d 934, affirming 15 T.C. 510.